Title: To Thomas Jefferson from Steuben, 9 March 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
9 Mch

I have received a Letter from General Muhlenberg dated the 7th. Inst. informing me that the Reinforcement which was to have Joined him the 5th. inst. had not then arrived and consequently he was prevented from detaching the 800 Men destined to Join General Gregory and to secure the passage of the great Bridge. At the same instant arrived Twelve Men being all of the 104 who were orderd from New Kent. They are unarmed and demand my orders.  I am extremely sorry to declare I shall give neither Arms nor Orders. On the Assurances I received from Goverment by Colo. Walker I had the Weakness to write Genl. Washington and Marquis De la fayette that every thing was ready for the Expedition; my Credulity, however, is punished at the expence of my honor and the only excuse I have is my Confidence in Government.
The Quarter Master writes me that he has in vain implored the Assistance of Government in procuring Horses for the Expedition. In fact if the powers of Government are inadequate to the furnishing what is indispensabbly necessary the Expedition must fail.
In this Situation I am determined to suspend giving any orders till I receive your Excellencys answer to this, which answer I will lay before the Marquis and the Commander of the french fleet that they may not engage too far in an Enterprize which there is no prospect of carrying through.
I beg your Excellency to lay this Letter before the Assembly.
I am &c.
